DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rayama (US 2015/0343699).
Rayama (US ‘699) discloses the thermoforming apparatus with use of a plastic sheet cassette, the apparatus comprising: a cabinet; a heating source disposed in an upper portion of the cabinet; a vacuum source disposed in a lower portion of the cabinet; a platform having perforations, which is disposed above the vacuum source and allows a prototype to be placed on the platform; a plastic sheet cassette for fixedly supporting a plastic sheet in a detachable way; and a cassette fixing frame for supporting the plastic sheet cassette in a removable way, vertically movable within the cabinet between the heating source and the vacuum source, wherein the cassette fixing frame has at least right and left cassette slide supports into which right and left frames of the plastic sheet cassette are slide-fitted, respectively, and rear cassette supports coupling the right and left cassette slide supports to each other at rear ends of the cassette slide supports, and wherein the cassette fixing frame is provided with operation handles for operating the cassette fixing frame to move vertically, the operation handles being mounted to the cassette fixing frame through supports to extend outside the cabinet.
[AltContent: textbox (A carrier assembly (101, 141))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Demolding mechanism (137, 138))][AltContent: textbox (A plurality of upright posts (140, 161))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A heating device (131))]
    PNG
    media_image1.png
    525
    732
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Locking tenon (167))][AltContent: textbox (Driving member (145))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rotation plate (166, 168))]
    PNG
    media_image2.png
    413
    565
    media_image2.png
    Greyscale

Rayama (US ‘699) discloses the plastic sheet cassette 1 may be constituted, for example, as illustrated in FIG. 5, in a foldable way to be capable of being opened and closed by coupling the first and second frame members 110, 120 to each other at their lateral edges by hinges 118. The plastic sheet cassette 101 is easy to handle with having this foldable 
Rayama (US ‘699) teaches a cassette fixing frame 141 is constituted by integrating a lower frame 151 which has a parallelogram shape in a plan view or, as shown in FIG. 8, a substantially U shape opened at the front side in a plan view, which is a variant of the second embodiment of FIG. 5, and an upper frame 152 which also has a substantially U shape opened on the front side in a plan view, arranged in vertically spaced relation with a spacer 153 having a height corresponding to the thickness of a plastic sheet cassette 101, which is interposed between the lower and upper frames 151 and 152. Thus, the cassette fixing frame 141 includes right and left cassette slide supports 142 each having a groove shape in cross-section and a rear support 143 also having a groove shape in cross-section and including the positioning piece on it. (See paragraph [0053])
	Moreover, Rayama (US ‘699) discloses the guide means 40 in the first embodiment are provided as guide means 140 constituted by guide poles 161 that are vertically arranged at four corners located at the right and left corners on the front and rear side of the cabinet 131. The cassette fixing frame 141 is constituted by the lower frame 151 and the upper frame 152. The lower and upper frames 151 and 152 include guided bushings 162 formed by cylindrical members fitted in openings bored to allow penetration of the guide poles 161 through the lower and upper frames 151 and 152. With such an arrangement, the cassette fixing frame 141 is smoothly guided vertically along the guide poles 161 through bushings 162 with no inclination. (See paragraph [0055])

	Moreover, Rayama (US ‘699) discloses the operation handles 145 are arranged in pair at the right and left of the cabinet 131 near the front side as illustrated in FIG. 6. When the operation handles 145 are angularly moved inward against the resilient force of the resilient members 168, the pressing pads 167 are released from contact with the frames 155 of the cabinet 131 (see FIG. 7(A)). As a result, the cassette fixing frame 141 can optionally be moved in 
	Therefore, as to claim 1, Rayama (US ‘699) teaches a vacuum plastic molding machine comprising: a heating device (131), a plurality of upright posts (140, 161), a carrier assembly (101, 141), and a demolding mechanism (137, 138); wherein: the heating device (131) includes a heating module and a plurality of mounting portions arranged on a periphery of the heating module; the upright posts (140, 161) are mounted on the mounting portions of the heating device (131); the carrier assembly (101, 141) includes an upper carrier (120) and a lower carrier (110); the upper carrier (120) includes an upper frame, a plurality of upper movement structures arranged on the upper frame, at least one rotation plate (166, 168) pivotally mounted on the upper frame, at least one driving member (145) secured on and rotating the at least one rotation plate (166, 168), and at least one linking mechanism arranged on the at least one rotation plate (166, 168); an adjusting space is defined between the at least one rotation plate (166, 168) and the at least one linking mechanism; the upper movement structures are movably mounted on the upright posts (140, 161); the lower carrier (110) includes a lower frame, a plurality of lower movement structures arranged on the lower frame, and at least one locking tenon (167) mounted on the lower frame and corresponding to the at least one driving member (145); the lower movement structures are movably mounted on the upright posts (140, 161); the at least one locking tenon (167) is placed into the adjusting space; the at least one driving member (145) is rotated to change a position of the at least one locking tenon (167) in the adjusting space, and to adjust a distance between the upper carrier (120) and the lower carrier (110); 
	As to claim 2, Rayama (US ‘699) discloses the upper movement structures include a plurality of rollers slidably mounted on the upright posts.
	As to claim 3, Rayama (US ‘699) teaches the lower movement structures include a plurality of rollers slidably mounted on the upright posts.
	As to claim 4, Rayama (US ‘699) discloses the lower carrier further includes a bearing member having two ends arranged on two opposite sides of the lower frame.
	As to claim 5, Rayama (US ‘699) teaches the two opposite sides of the lower frame are provided with a plurality of retaining portions juxtaposed to the bearing member.
	As to claim 6, Rayama (US ‘699) discloses the bearing member is provided with a plurality of first claws.
	As to claim 7, Rayama (US ‘699) teaches the carrier assembly further includes an adjusting unit including a moving lever and a positioning member; the moving lever corresponds to the bearing member and has two ends arranged on two opposite sides of the upper frame; and the positioning member is mounted on one of the two ends of the moving lever and presses one of the two opposite sides of the upper frame.
	As to claim 8, Rayama (US ‘699) discloses the moving lever is provided with a plurality of first through holes corresponding to the first claws of the bearing member.
	As to claim 9, Rayama (US ‘699) teaches the moving lever has a sidewall provided with at least one locking hole, and the adjusting unit further includes at least one fastening member arranged on the positioning member and inserted into and locked in the at least one locking hole of the moving lever, to position the moving lever in place or allow movement of the moving lever.
	As to claim 10, Rayama (US ‘699) discloses a first molding space is defined between the bearing member and the lower frame, and a second 
	As to claim 11, Rayama (US ‘699) teaches the demolding mechanism further includes a ventilating board having a size that is changed to correspond to the first molding space and the second molding space.
	As to claim 12, Rayama (US ‘699) discloses the upper carrier further includes at least one magnetically attractive member mounted on the upper frame and attached to the heating device.
	As to claim 13, Rayama (US ‘699) teaches the lower frame has a periphery provided with a holder structure which is provided with a plurality of second claws.
	As to claim 14, Rayama (US ‘699) discloses the upper frame has a periphery provided with a press structure corresponding to the holder structure, and the press structure is provided with a plurality of second through hole corresponding to the second claws of the holder structure.
	As to claim 15, Rayama (US ‘699) teaches the at least one linking mechanism includes a latch, and a torsion spring plate mounted between the at least one rotation plate and the latch, and the adjusting space is defined between the at least one rotation plate and the latch of the at least one linking mechanism.
	As to claim 16, Rayama (US ‘699) discloses the at least one of the lower movement structures includes a brake member pressing one of the upright posts, and a driven member arranged between the brake member and the at least one rotation plate or the latch of the at least one linking mechanism.
Conclusion
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petersen (US 6,361,304) disclose an adjustable clamp frame for securing a work piece in a thermo-forming machine (20) includes a pair of opposed, transverse cross members, each of which are adjustable along a 
Cloud et al. (US 2018/0162039) disclose an apparatus for making a structural sandwich panel includes the steps of positioning a first and second thermoplastic skin elements in overlying relationship with respect to a heated male and heated female die molds respectively, wherein the apparatus comprises a heating device, a plurality of upright posts, a carrier assembly, and a demolding mechanism.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743
02/27/2021